Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on 8 March 2022 was received.  Claims 3-51-7 were cancelled.  Claims 13, 15, 17, and 20 were amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 5 December 2016. It is noted, however, that applicant has not filed a certified copy of the KR 10-2016-0164541 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 11 October 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but reference No. 3 (KR 10-2014-0051970) referred to therein has not been considered.

Specification
The objection the specification has been withdrawn in view of the amendment to the abstract.

The disclosure is objected to because of the following informalities: The title of the invention is not descriptive even with the amendment.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Appropriate correction is required.

Claim Objections
The objections to claims 15 and 17 have been withdrawn in view of the amendments to the claims.

Claim 13 is objected to because of the following informalities:  The recitation of “coating layer includes B” should recite “coating layer includes the element B”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 2 and 4 are withdrawn, because the claims have been cancelled.

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Sun et al. on claims 1-3, 5-7, 13, 14, 16, 17, and 19 are withdrawn, because independent claim 13 has been amended and claims 1-7 have been cancelled.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Sun et al. on claims 4, 15, and 18 are withdrawn, because claim 4 has been cancelled and claim 13 has been amended.
	
	
The claim rejection under 35 U.S.C. 103 as unpatentable over Sun et al. as applied to claim 13 and further in view of Sun ‘703 on claim 20 is withdrawn, because independent claim 13 has been amended.


Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (J. Mater. Chem., 2011, 21, 10108; cited in IDS) in view of Sun et al. (KR 100752703B1, machine translation; hereinafter referred to as Sun ‘703; previously cited) and Oh et al. (US 2016/0013476).
Regarding claims 13 and 20, Sun discloses a positive electrode active material for a lithium rechargeable battery (Abstract), the material comprising:  
10a core portion having a constant molar content of nickel (Ni constant from particle center; Pg. 10110; Fig 3A, 3B); and 
a shell portion surrounding an outer surface of the core portion and having a concentration gradient in which a molar content of nickel gradually decreases in a direction from an interface with the core portion to an outermost portion thereof (Figs 3A, 3B; Pg. 10110-10111), 
15wherein the positive electrode active material precursor includes a nickel-based lithium metal oxide particle having a value of 50 % or more of Formula 3 (Fig 3A, R=5.3~, D= 6.3~; 84% : Fig 3B, R=4~, D=5.5~; 73%): 
[Formula 3] R2 / (R2+D2) x 100 %
20wherein, in Formula 3, R2 indicates a radius of the core portion in the nickel-based metal oxide particle, and D2 indicates a thickness of the shell portion in the nickel-based metal oxide particle (Pg. 10110) but does not teach a coating layer including boron configured to surround an outer surface of the shell portion.


    PNG
    media_image1.png
    587
    769
    media_image1.png
    Greyscale

Sun ‘703 teaches a positive active material comprising an inner core, an outer bulk and an outer shell (Abstract) where the outer shell is formed by a coating layer of a differing compound (including Mg, Al, Mn, Co) [0033, 0062-0064] so that the function of inside and surface of the particles can provide excellent thermal stability thereby minimizing reactivity with an electrolyte solution, improving lifetime characteristics and improve safety at high temperatures [0076].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide an outer coating layer with a composition different from the core and shell materials because Sun ‘703 recognizes that an outer surface layer with a transition metal having excellent thermal stability provides for the benefit of minimizing reactivity with an electrolyte solution, improving lifetime characteristics and improve safety at high temperatures [0076].
 Oh teaches a layer coating a surface of a lithium transition metal oxide active material (Abstract) to use a boron containing compound [0029] to easily transform lithium impurities present into structurally stable lithium boron oxide [0016, 0019-0020, 0045-0046] so that the capacity retention ratio increased and output characteristics of the formed battery is improved [0115-0116].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include a boron containing compound in forming the coating layer of Sun and Sun ‘703 because Oh recognizes that such a step allows for the transformation of lithium impurities into a structurally stable lithium boron oxide coating that provides for increased capacity retention ratio and improved output characteristics.
Regarding claim 14, Sun discloses the positive electrode active material of claim 13, wherein an angle formed by a curve representing the nickel molar content of the core portion and a curve representing the nickel molar content of the shell 5portion is in the range of 95.10° to 141.30° (rate of change as measured from Figs 3A and 3B).  
Regarding claim 15, Sun discloses the positive electrode active material of claim 13, wherein a value of Formula 3 is approximately 73% but not greater than or equal to 75%.  It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05)
Regarding claim 16, Sun discloses the positive electrode active material of claim 13, wherein the nickel-based lithium metal oxide particle is a large particle-diameter active material particle having a D50 of 10 to 1530 µm (12 microns; Pg. 10110).  
Regarding claim 17, Sun discloses the positive electrode active material of claim 13, wherein an average composition of the nickel-based lithium metal oxide particle 20is represented by the following Formula 4: 
[Chemical Formula 4] Li1+m[Ni1-w4-x4-y4Cow4M1x4M2y4]1-z4M3z4O2-p4Xp4
64wherein, in Chemical Formula 4, each of M1, M2, and M3 is one element selected from the group consisting of Mn, Al, Mg, Zr, Sn, Ca, Ge, Ga, B, Ti, Mo, Nb, and W, X is one element selected from the group consisting of F, N, and P, 5each of w4, x4, y4, z4, and p4 satisfies the inequality (when m, y4, z4, and p4 = 0;  Li[Ni0.83Co0.07Mn0.10]O2; Pg. 10110).
Regarding claim 18, Sun discloses the positive electrode active material precursor of claim 13, wherein 10the nickel-based lithium metal oxide particle includes a plurality of nickel-based lithium metal oxide particles (Pg. 10109-10110) but does not explicitly teach a difference in Ni content between the nickel-based metal hydroxide particles is 3% or less.  
However, Sun recognizes the need to maximize the energy density of lithium ion batteries (Pg. 10108) and a skilled artisan would further recognize the homogeneity of the active material for an electrode should be produced at the highest level possible to maximize energy density. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to maximize the homogeneity of the produced active material particles because this would allow for the maximization of the electrodes energy density. Furthermore, it would have been obvious to one of ordinary skill in the art when the invention was effectively filed to control the difference in Ni content since it has been held that discovering the optimum ranges for a result effective variable such as composition involves only routine skill in the art in the absence of showing of criticality in the claimed range (MPEP 2144.05) In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 19, Sun does not explicitly teach wherein the positive electrode active material has a heat generation amount of 20650 J/g or less. However, the chemical structure of the active material as defined by independent claim 13 is the same as that of the Sun. It has been held by the courts that if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F2d. 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01. Furthermore, the courts have held that claiming of a property or characteristic which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112 and 2112.01.  When the Examiner has provided a sound bases for believing that the products of the applicant and the prior art are the same, the burden of proof is shifted to the applicant to prove that the product shown in the prior art does not possess the characteristics of the claimed product.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727